Citation Nr: 0825806	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for skin conditions.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968 and had prior service in the Naval Reserve during 
the year prior to his active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2005, a statement of the case was issued in 
July 2006, and a substantive appeal was received in August 
2006.  

The issue of service connection for skin conditions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not manifested during service or for 
many years after service, nor is hearing loss otherwise 
causally or etiologically related to service. 

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2005.  The letter predated the July 2005 
rating decision which denied entitlement to service 
connection.  In March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The evidence of record also 
contains a report of VA examination performed in June 2005.  
The June 2005 examination report obtained is thorough and 
contains sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to hearing loss and 
tinnitus due to exposure to noise from artillery during 
active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service examination reports dated in October 1966 for 
"annual" purposes and in August 1968 for separation 
purposes, reflect that the veteran scored 15/15 on the 
whispered voice test for both ears on both examinations.  His 
ears were clinically evaluated as normal on both 
examinations.  While he was treated for otitis external in 
April 1967 and April 1968, there is no mention of hearing 
loss or tinnitus.  In an undated  Report of Medical History, 
the veteran stated that he had experienced "ear, nose or 
throat trouble."

VA outpatient treatment records dated in March 2005 reflect 
that the veteran reported gradual bilateral hearing loss and 
occasional bilateral tinnitus.  

The veteran underwent a VA examination in June 2005.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported being a gunner's mate in the military without use of 
hearing protection.  He stated that nonmilitary noise 
exposure consisted of occupational firearms training, 
although he did use hearing protection.  He reported a random 
intermittent ring-type sound in either the right or the left 
ear.  He denied knowledge of any specific onset or the most 
likely etiology of the ring-type sound.  

Speech recognition threshold scores were 96 percent for both 
ears.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows, with a right ear average of 31 decibels 
and a left ear average of 25 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
20
40
45
LEFT
15
15
20
25
40

The examiner diagnosed moderate sensorineural hearing loss 
from 3000 to 8000 Hz in the right ear and mild to severe 
sensorineural hearing loss from 4000 to 8000 Hz in the left 
ear.  The examiner opined that the veteran's hearing loss and 
tinnitus were less likely as not caused by or the result of 
military service.  The examiner reasoned that there is no 
record in the service medical record indicating hearing loss 
or tinnitus while in service or shortly thereafter.  

Private medical records from Dr. R.D.J. dated in September 
2005 reflect that he had seen the veteran regarding his ears 
since 2001, and that the veteran had recently undergone 
audiometric evaluation.  Based on the results of this hearing 
test, he diagnosed sensorineural hearing loss, worse in the 
mid to high frequencies.  Dr. R.D.J. noted that the veteran's 
speech discrimination was excellent bilaterally.  Based on 
his history "with the veteran" and the audiometric 
evaluation, Dr. R.D.J. opined that it is at least as likely 
as not that the current hearing loss was related to noise 
exposure the veteran sustained during military service.  

Private medical records from Dr. P.F.J. dated in September 
2005 reflect that Dr. P.F.J. reviewed an audiogram the 
veteran had obtained which showed mild to moderate 
sensorineural hearing loss beginning at 2000 Hz in the right 
ear and 3000 Hz in the left ear.  Dr. P.F.J. opined that it 
was extremely possible that the exposure to loud firing of 
weapons during service may have contributed to the veteran's 
hearing loss and tinnitus.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board notes that the June 2005 VA examiner reviewed the 
available documents from the veteran's claims file while 
there is no indication that Dr. P.F.J. and Dr. R.D.J. did so.  
Furthermore, the Board finds it significant that Dr. P.F.J.'s 
statement includes no rationale.  The Board therefore finds 
that the June 2005 VA examination findings are entitled to 
more weight than the findings by Dr. P.F.J. and Dr. R.D.J.   
We would also note that the former's opinion addressed only 
the possibility that the claimed disorders began in service, 
not the probability.

Additionally, the Board notes that the lack of any clinical 
evidence of hearing loss or tinnitus during the more than 32 
years between the veteran's separation from active duty and 
the first diagnosis of hearing loss and tinnitus is itself 
evidence tending to show that no hearing loss and tinnitus 
were incurred as a result of service.  Moreover, there is no 
medical evidence showing that hearing loss manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from active service, and therefore service 
connection for hearing loss may not be presumed to have had 
its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any tinnitus and hearing loss during service in this case 
is supported by affirmative evidence, consisting of the 
October 1966 and August 1968 service examination reports 
which included normal audiometric testing.  Although the 
veteran has asserted that his hearing loss and tinnitus are 
due to acoustic trauma in service, the fact remains, however, 
that there is no record of complaints of hearing loss and 
tinnitus during service, and he has not provided any medical 
evidence, whatsoever, showing findings or a diagnosis of 
hearing loss or tinnitus until 2001.   

Finally, the Board believes it significant that the June 2005 
medical examiner opined that the current bilateral hearing 
loss and tinnitus were not etiologically related to service.  
The Board finds that this opinion is entitled to more weight 
than the private opinions since it was based on a review of 
the file.  The Board has considered the veteran's own lay 
statements to the effect that his bilateral hearing loss and 
tinnitus are causally related to his active service; however, 
it is noted that the veteran has not been shown to have the 
medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is not warranted.  

Service connection for tinnitus is not warranted.  




REMAND

The veteran alleges service connection for skin conditions 
arising from sun exposure treatment on board ship for cystic 
acne.  Records of treatment for skin conditions by Dr. P. and 
Dr. S.Y.S., as well as VA outpatient treatment records, have 
been secured.  In a statement dated in September 2007 
(received at the RO in October 2007), the veteran for the 
first time identified further providers of treatment he 
received for skin conditions, beginning in 1970.  Because 
records of such treatment have not been sought, but would be 
material to the matter at hand (in that at the very least 
would document postservice continuity of pertinent 
complaints), an attempt to secure such records is indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify in greater detail Dr. G, Dr. S., 
Dr. K., Dr. Z., and Dr. R, and to provide 
releases for records of all such 
treatment.  The RO should attempt to 
secure complete clinical records of such 
treatment from all providers sufficiently 
identified.  If any records sought are 
not received pursuant to the RO's 
request, the veteran should be so 
advised, and further advised that 
ultimately it is his responsibility to 
ensure that pertinent private treatment 
records are associated with the record.  

2.  The RO should review any additional 
evidence received in response to the 
development sought above, and undertake 
any further development suggested by 
such evidence.  Then the RO should 
readjudicate the claim of service 
connection for skin conditions.  If it 
remains denied, the RO should issue an 
appropriate supplemental SOC, and 
afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


